Citation Nr: 0801522	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for an adjustment disorder with depressed mood. 

2.  Entitlement to an increased disability rating for 
degenerative disc disease and degenerative arthritis of the 
lumbar spine, currently rated 20 percent disabling.

3.  Entitlement to an increased disability rating for the 
left ankle, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
January 1988.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part granted service 
connection for mid and low back pains and assigned a 20 
percent rating effective from February 24, 2004, and 
continued a 20 percent rating for left tarsal tunnel syndrome 
with marked inversion.  Although the notice of disagreement 
(NOD) included secondary service connection for neck pain, 
left knee pain, left hip pain, and back pain, the veteran 
later withdrew the neck claim.  Thereafter, the RO granted 
service connection for left knee pain, left hip pain, and low 
back pain and the veteran appears to be satisfied with the 
disability ratings assigned.  

In April 2006, the RO denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  The veteran submitted a 
timely notice of disagreement (NOD) and the RO issued a 
statement of the case (SOC) in January 2007; however, no VA 
Form 9, Substantive Appeal, or other correspondence 
containing the necessary information was submitted.  
Therefore, it appears that the RO has closed the appeal for 
TDIU.  In July 2007, the veteran again requested TDIU.  This 
claim is referred for appropriate action.  

This appeal also comes from a May 2006-issued rating decision 
wherein the RO granted service connection for adjustment 
disorder with depressed mood and assigned a 30 percent rating 
effective from November 22, 2004.  The veteran submitted a 
timely NOD with the disability rating assigned.  In September 
2006, the RO granted a 50 percent rating from November 22, 
2004, and closed the appeal.  No statement of the case was 
issued.  Even though the veteran specifically requested a 50 
percent rating, he did not withdraw his NOD.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that an unprocessed NOD should be remanded to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

In September 2006, the veteran requested service connection 
for a cervical spine condition.  In January 2007, the RO 
determined that new and material evidence had not been 
submitted to reopen that claim.  The veteran did not appeal 
that decision. The Board therefore lacks jurisdiction to 
address that issue.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

Review of the record indicates that the veteran was scheduled 
for a hearing on appeal before a Veterans Law Judge at the RO 
in August 2007.  However, the veteran failed to appear for 
the scheduled Board hearing.  In this regard, the Board notes 
that there was a change of address for the veteran and 
notification of the hearing is not of record.  In order to 
ensure due process, the veteran should be scheduled for a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing) 38 C.F.R. § 20.704 (2007).  The letter should be 
sent to the veteran's current address and a copy added to the 
claims folder. 

As previously pointed out, a timely NOD was received with 
respect to the initial disability rating assigned for an 
adjustment disorder with depressed mood; however, no 
statement of the case has been issued.  Although the veteran 
requested - and received - a higher rating in a subsequent 
rating decision that indicates that the benefit sought had 
been granted in full, the veteran did not withdraw his appeal 
in writing.  Moreover, according to 38 C.F.R. § 20.202 
(2007), "The Board will not presume that an appellant agrees 
with any statement of fact contained in a statement of the 
case."  Thus, the AOJ must issue a statement of the case 
that addresses the initial rating assigned for an adjustment 
disorder with depressed mood.  Manlincon, supra.  After the 
AOJ issues a statement of the case, then if, and only if, the 
veteran timely files a VA Form 9, Substantive Appeal, or 
other correspondence containing the necessary information, 
this issue may be returned to the Board for adjudication.  

The most recent VA compensation examination of the service-
connected lumbar spine and left ankle disabilities was 
accomplished in October 2006.  The examination report 
reflects that the claims file was not available for review by 
the examining physician.  Because of lack of claims file 
review by the examiner, in October 2007, the veteran argued 
that the examination report was inadequate for rating 
purposes.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran at his 
current address and his representative.  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record.  

2.  The AOJ should issue a statement of 
the case with respect to the initial 50 
percent schedular rating for adjustment 
disorder with depressed mood.  The 
veteran should be informed that, under 
38 C.F.R. § 20.302 (2007), he has 60 days 
from the date of mailing of the statement 
of the case to file a substantive appeal 
or a request for an extension of time to 
do so.

3.  The AOJ should return the October 
2006 VA examination report to the 
examiner for an addendum opinion.  The 
examiner is asked to review the pertinent 
medical history and offer an addendum 
report that addresses any additional 
rating information that she/he feels 
pertinent regarding the veteran's 
service-connected degenerative disc 
disease and degenerative arthritis of the 
lumbar spine and left ankle disability.  
The veteran may be re-examined, if 
necessary.  If the specified examiner is 
not available, a qualified substitute may 
be used.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

